DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-3 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 04/21/2020, 05/18/2020, 05/27/2021, 08/30/2021, 01/14/2022, 03/08/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a basic assist component calculator that calculates a basic assist component,” as recited in claim 1. 
“an angle command value calculator that calculates an angle command value,” as recited in claim 1.
“a torque command value calculator that calculates a torque command value using the drive torque,” as recited in claim 1.
“a compensation component calculator that calculates a compensation component,” as recited in claim 3.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 1, line 7, the term “the steering torque” lacks antecedent basis. It is unclear whether “the steering torque” corresponds to “a steering torque input by a driver,” or is a newly introduced limitation, such that “the steering torque” is a new limitation.  
Regarding Claim 1, line 12, the term “the steering torque” lacks antecedent basis. It is unclear whether “the steering torque” corresponds to “a steering torque input by a driver,” or is a newly introduced limitation, such that “the steering torque” is a new limitation.  
Regarding Claim 1, lines 21-22, the term “the steering torque” lacks antecedent basis. It is unclear whether “the steering torque” corresponds to “a steering torque input by a driver,” or is a newly introduced limitation, such that “the steering torque” is a new limitation.  
(d) Regarding Claims 2 and 3 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claim 1:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a steering control device comprising a controller that controls driving of a motor using a steering torque input by a driver”. The claim is directed to a process, which is a statutory category. (Step 1: yes).

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claim 1 recites, in general, the steps of “a steering control device comprising a controller that controls driving of a motor using a steering torque input by a driver to steer a steering mechanism such that a steerable wheel of a vehicle steers, the motor being a generation source of an assist force applied to the steering mechanism,” “a basic assist component calculator that calculates a basic assist component using the steering torque,” “an angle command value calculator that calculates an angle command value using a drive torque,” “an angle feedback controller that calculates an assist command value by executing angle feedback control,” “a control signal generator that generates a motor control signal using the assist command value,” “a torque command value calculator that calculates a torque command value using the drive torque,” “a torque feedback command that calculates the basic assist component by executing torque feedback control.”   
These limitations, as currently drafted, are high level processes for various controls of a system (e.g., angle command value calculation, torque control process, and angle feedback control process). The Examiner finds these calculations, processes, and controls are simply obtaining data, analyzing data, and adjusting the system based on the data. As a result, the calculations, processes, and controls could be performed in the human mind or with pen and paper.  Under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine (e.g., through calculations) adjustments of the system, either mentally or using a pen and paper. Claim 1 is directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “steering control device,” “controller,” “calculator,” “a motor,” “a steering mechanism,” “rotation angle of a rotary shaft,” “steerable angle,” and “steerable wheel.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claim 1 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claim 1 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claim 1 is directed to the abstract idea of a mental process. Accordingly, claim 1 is not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2 and 3:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-3 are directed to the steering control device that executes a process. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-3 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-3 are directed to the judicial exception of a mental process.


Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2 and 3 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception (e.g., a compensation component calculator and model expression). The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis).
Overall, Claims 2-3 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2 and 3 are directed to the abstract idea of a mental process. Accordingly, claims 2 and 3 are not patent eligible. Overall, claims 1-3 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaizumi et al. U.S. P.G. Publication 2014/0343794A1 (hereinafter, Tamaizumi).
Regarding Claim 1, Tamaizumi teaches a steering control device comprising (steering control circuitry such as the controller, Tamaizumi, Paragraph 0030 and Figure 1) a controller that controls driving of a motor using a steering torque input by a driver to steer a steering mechanism such that a steerable wheel of a vehicle steers (a controller that controls the driving motor based on the input of the driver to the steering mechanism so that the vehicle steers as desired by the driver, Tamaizumi, Paragraphs 0037-0038 and 0040-0043 and Figures 1 and 3), the motor being a generation source of an assist force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Tamaizumi, Paragraphs 0037-0038 and Figure 1), wherein the controller (controller for the steering system, Tamaizumi, Figures 1 and 2) includes:
-a basic assist component calculator that calculates a basic assist component using the steering torque, the basic assist component being a basic component of the assist force that should be generated by the motor (assist computing unit (50 / 51) for calculating the needed assist from the motor (i.e., assist force), Tamaizumi, Paragraphs 0040 and Figure 3), 
-an angle command value calculator that calculates an angle command value using a drive torque, the angle command value corresponding to a target value of a rotation angle of a rotary shaft convertible into a steerable angle of the steerable wheel, the drive torque being an additional value of the steering torque and the basic assist component and being input to the steering mechanism (angle command calculating unit (56) for calculating the angle command value for use in the drive torque, wherein the angle command value corresponds to a target value of a rotation angle of a rotary shaft converting into a steerable angle of the steerable wheel, Tamaizumi, Paragraphs 0042-0043 and Figure 3), 
-an angle feedback controller that calculates an assist command value by executing angle feedback control such that the rotation angle follows the angle command value, the assist command value corresponding to a target value of the assist force (angle feedback controller (57) for calculating an assist command value via an angle feedback control input such that the rotation angle shadows the angle command value, Tamaizumi, Paragraphs 0043-0045 and Figure 3), and 
-a control signal generator that generates a motor control signal using the assist command value, the motor control signal being necessary for driving the motor (control signal generator (70) that generates a motor control signal for driving the motor, Tamaizumi, Paragraphs 0046-0047 and Figure 3), and the basic assist component calculator includes 
-a torque command value calculator that calculates a torque command value using the drive torque, the torque command value corresponding to a target value of the steering torque that should be input by the driver (torque command computing unit (53) for calculating a torque command value based on the drive torque corresponding to a target value of the steering torque from the input of the driver, Tamaizumi, Paragraphs 0040-0042 and Figure 3), and 
-a torque feedback controller that calculates the basic assist component by 34P3P20180601USexecuting torque feedback control such that the steering torque follows the torque command value (torque feedback control unit (54) for ensuring that the steering torque follows the torque command value, Tamaizumi, Paragraphs 0040-0042 and Figure 3).
Regarding Claim 2, Tamaizumi teaches the steering control device according to claim 1, wherein the angle command value calculator calculates the angle command value using a model expression represented so as to relate the drive torque to the rotation angle (angle command value is determined based on a model (e.g., ideal model) which correlates the drive torque to the rotation angle, Tamaizumi, Paragraph 0043).
Regarding Claim 3, Tamaizumi teaches the steering control device according to claim 2, wherein the angle command value calculator includes a compensation component calculator that calculates a compensation component that compensates the assist command value so as to be optimized to a state of the vehicle or a state of the steering mechanism for the vehicle (calculating a compensation component that compensates the assist command value to optimize the steering of the vehicle, Tamaizumi, Paragraphs 0042 and 0051-0057 and Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667